internal_revenue_service number release date index number 6050p -------------------------- ------------------------------ ------------------------------ ----------------------------- ------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number -------------------- refer reply to cc pa plr-100404-12 date july legend entity entity asset state x state y date date date date collection remedy ----------------------------------- ------------------------------ ----------------------------- --------------- -------- ----------- ------------------ ------------------- ----------------------- --------------------- dear ---------------- this letter responds to the letter dated date submitted on behalf of entity requesting a ruling that entity is not required to file forms 1099-c with respect to the write-off of balances and charges pursuant to its settlement agreement because the discharge was not the result of an identifiable_event listed in sec_1_6050p-1 but rather was required by operation of state law for the reasons set forth below we conclude that entity is required to comply with the reporting requirements of sec_6050p because the discharge_of_indebtedness was the result of an identifiable_event listed in sec_1_6050p-1 facts entity is a financial_institution chartered in state x that provides its members with thrift services such as checking and savings accounts and other financial_services_entity was a service company that offered retail_sale installment contracts from asset dealers plr-100404-12 to financial institutions for the financing of the assets and serviced those contracts including when necessary initiating default proceedings on behalf of the financial_institution that held a security_interest in the asset entity acquired various asset loan installment contracts and retained entity for servicing collection and enforcement of those contracts on date consumers in state y filed a class action lawsuit against entity in the circuit_court of state y alleging violations of state y law including that the notices related to the collection remedy did not meet the statutory notice requirements on date the case was removed to u s district_court western district of state y on date entity and the class plaintiffs signed a settlement and release agreement agreement settling the entire class action lawsuit the agreement provides among other things that entity shall close all accounts and write off any balances owed or claimed remaining as any deficiency on the loans including judgment balances that were the subject of the litigation the agreement further provides for payments from entity to the class members out of a net distributable settlement fund provided by entity the agreement states that all class members shall be responsible for paying any and all federal taxes due on payments made to them pursuant to the settlement the agreement provides that entity will request a private_letter_ruling from the irs supporting the parties’ position that entity is not required to file information returns relating to the terms of the agreement the notice of proposed class action settlement that entity sent to the class members states that the request for private_letter_ruling would be made by entity in support of the parties’ position that the class members are not obligated to report the amount of the deficiency write-off or judgment write-off received as part of the settlement law analysis sec_6050p of the internal_revenue_code requires that an applicable_entity report any discharges in whole or in part of indebtedness of any person in excess of dollar_figure the report is to include the name address and taxpayer_identification_number of each person whose indebtedness is discharged the date of the discharge and the amount of indebtedness discharged in addition sec_1_6050p-1 of the treasury regulations provides that a discharge_of_indebtedness occurs if one of the following identifiable events takes place a a discharge_of_indebtedness under title of the united_states_code bankruptcy b a cancellation or extinguishment of an indebtedness that renders a debt unenforceable in a receivership foreclosure or similar proceeding in a federal or state court as described in sec_368 other than a discharge described in paragraph b i a of this section plr-100404-12 c a cancellation or extinguishment of an indebtedness upon the expiration of the statute_of_limitations for collection of an indebtedness subject_to the limitations described in paragraph b ii of this section or upon the expiration of a statutory period for filing a claim or commencing a deficiency judgment proceeding d a cancellation or extinguishment of an indebtedness pursuant to an election of foreclosure remedies by a creditor that statutorily extinguishes or bars the creditor’s right to pursue collection of the indebtedness e a cancellation or extinguishment of an indebtedness that renders a debt unenforceable pursuant to a probate or similar proceeding f a discharge_of_indebtedness pursuant to an agreement between an applicable_financial_entity and a debtor to discharge indebtedness at less than full consideration g a discharge_of_indebtedness pursuant a decision by the creditor or the application of a defined policy of the creditor to discontinue collection activity and discharge debt or h the expiration of the non-payment testing_period as described in paragraph b iv of this section out of the above events only two have a potential bearing on the requested ruling the first possible event sec_1_6050p-1 provides that an identifiable_event exists when the applicable_financial_entity and debtor agree to discharge the indebtedness for less than full consideration to establish consideration there must be a performance or a return promised which has been bargained for by the parties restatement second contracts sec_71 in this case entity and the debtor-class members agreed to the entry of a judgment approved and supervised by the court that incorporates the parties’ agreement by which entity will write off all remaining debt balances as part of the overall settlement of the pending litigation this appears on its face to be the identifiable_event described in subsection f of the regulations the request for the plr submitted on behalf of entity argues that the agreement does not reflect a mere agreement of the parties entity argues instead that the agreement reflects the operation of the law of state y the law of state y provides that in a case where the collection remedy did not strictly comply with notice requirements there is an absolute bar on collecting any remaining deficiency balances the class members alleged that entity violated various aspects of the notice requirements in the presale notices sent to the class members as part of its collection remedy the agreement acknowledges that plaintiffs’ claims are premised on state law which provides that collection of the deficiency balances may be barred without proper notice having been given to the debtors the representations and stipulations section of the agreement refers to a potential court’s finding that there was a failure to send a pre-sale notice to each of the class members and or that the pre-sale notices failed to comply with state law that language also is contained draft preliminary approval order attached to the plr-100404-12 agreement as exhibit b the agreement otherwise contains no admission or concession by entity with respect to the claims or defenses alleged in the litigation including any alleged violation of federal state or local law the agreement contains a specific denial of liability no admissions paragraph which states that the settlement is being entered into for the purpose of avoiding the burdens expense and risk of further litigation entity contends that the application of state law and specifically the bar on collection of the deficiency balances was triggered by the judicial rulings which certified the matter as a class action and thereby made the deficiency bar available to all class members entity however continued to pursue the litigation and assert its defenses to the complaint well after the certification of the class including filing a motion for partial summary_judgment it was only by reaching a settlement agreement with the plaintiffs that entity gave up its disputed claims to the deficiency amounts the court order issued on date contains a finding that there was a failure to send a pre-sale notice to each of the class members and or that the pre-sale notices failed to comply with state law such that entity cannot collect any deficiency balances from the class members this language is identical to the language referenced above that was contained in the draft preliminary approval order attached to the agreement as exhibit b thus the court finding of the bar on collection of remaining deficiency balances was at the behest of the parties and was a component of the overall settlement of the litigation as reflected in the agreement the fact that the terms of the settlement were reflected in the order does not serve to convert the forgiveness of the debt from being entered into voluntarily to one forced by operation of state law the agreement should be taken on its face as an agreement between entity and the debtors to discharge the indebtedness at less than full consideration therefore sec_1_6050p-1 applies the second possible event sec_1_6050p-1 provides that a discharge_of_indebtedness exists where a creditor discontinues collection activity pursuant to a decision by the creditor or a defined policy of the creditor according to sec_1_6050p-1 a creditor’s defined policy includes both a written policy and the creditor’s established business practice in this case the cancellation of indebtedness does not appear to have been as a result of any defined policy or business practice of entity but rather by its decision to discontinue collection action as part of settling the litigation this decision appears to fall within subsection g in any event regardless of whether subsection g of the regulation applies the event set forth in regulation subsection f as set forth above does apply and the sec_6050p reporting requirements must be met conclusion plr-100404-12 based solely on the information provided and the representations made we conclude that entity is required to file forms 1099-c with respect to the write-off of balances and charges pursuant to its settlement agreement because the discharge was the result of an identifiable_event listed in sec_1_6050p-1 and not by operation of state law this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ashton p trice chief branch procedure administration enclosures copy of letter copy for sec_6110 purposes cc the letter requesting the plr by entity refers to the year as the relevant tax period however because the agreement did not become final until the reporting requirement is for the year
